Case 9:19-cv-81160-RS Document 67 Entered on FLSD Docket 01/13/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:19-cv-81160-RS




  APPLE INC.,

                               Plaintiff,

         v.

  CORELLIUM, LLC,

                             Defendant.



            PLAINTIFF APPLE INC.’S MOTION TO FILE UNDER SEAL
          EXHIBITS ATTACHED TO APPLE INC.’S MOTION TO COMPEL
           DEFENDANT CORELLIUM, LLC TO PRODUCE RESPONSIVE
         DOCUMENTS AND PROVIDE COMPLETE DISCOVERY RESPONSES

        Plaintiff, Apple Inc. (“Apple”), by and through undersigned counsel, pursuant to S.D. Fla.

 Local Rule 5.4, respectfully moves this Court for an order authorizing the filing under seal of

 Exhibit C (Dec. 5, 2019 Letter from Apple to Corellium) and Exhibit E (Jan. 8, 2020 Letter from

 Corellium to Apple) to Apple’s Motion to Compel Defendant Corellium, LLC to Produce

 Responsive Documents and Provide Complete Discovery Responses (the “Motion to Compel”).

 In support of this request, Apple states as follows:

        1. On December 13, 2019, the Court entered a Stipulated Confidentiality and Protective

 Order, ECF No. 50 (the “Protective Order”). The Protective Order permits the parties to designate

 Protected Material pursuant to Protective Order ¶ 7, and further provides that “[a]ny Party is

 authorized under Rule 5.4 of the Southern District of Florida Local Rules to file under seal with

 the Court any brief, document or materials that are designated as Protected Material under this
Case 9:19-cv-81160-RS Document 67 Entered on FLSD Docket 01/13/2020 Page 2 of 4



 Order.” Protective Order ¶ 15(b).

        2. On November 18, 2019, Corellium (“Corellium,” and, together with Apple, the

 “Parties”) served its answers to Apple’s first set of interrogatories (the “Interrogatory Responses”)

 and Apple’s first set of requests for production of documents (the “RFP Responses”). Corellium

 designated the entirety of its Interrogatory Responses as “Confidential – Attorneys’ Eyes Only”

 (“AEO”). While Corellium did not designate any information in the RFP Responses as Protected

 Material under the Protective Order, subsequent correspondence between the parties referenced

 information contained in both Corellium’s RFP Responses and Corellium’s AEO-designated

 Interrogatory Responses. As a result, Exhibits C and E to the Motion to Compel regarding

 Corellium’s RFP Responses contain information that Corelluim has designated AEO.

        3. To date, Corellium has not served any updated responses to Apple’s first set of

 interrogatories. Apple anticipates the vast majority of what Corellium designated as AEO in the

 Interrogatory Responses—including Corellium’s objections to the propounded interrogatories—

 does not qualify for such designation because it does not “contain[] or reflect[] information that is

 extremely confidential and/or sensitive in nature and . . . likely to cause economic harm or

 significant competitive disadvantage to the Producing Party.” Protective Order ¶ 9(a).

        4. On or about December 10, 2019, Apple asked Corellium to de-designate at least the

 portion of Corellium’s Interrogatory Responses that constituted objections, as there was no basis,

 in Apple’s view, for a legal objection to be designated AEO. Corellium stated it would consider

 this request, but did not thereafter modify its designations.

        5. On January 13, 2020, prior to filing the Motion to Compel and this Motion to Seal, Apple

 notified counsel for Corellium that it intended to file this Motion to Seal and again requested

 Corellium’s confirmation that it does not consider the objections stated in Corellium’s



                                                   2
Case 9:19-cv-81160-RS Document 67 Entered on FLSD Docket 01/13/2020 Page 3 of 4



 Interrogatory Responses to be Protected Material under the Protective Order. In response, counsel

 for Corellium confirmed its position that the entirety of its Interrogatory Responses remains

 designated AEO at present and must be filed under seal at the present time.

        6. Apple lacks the ability to independently de-designate any of the information in

 Corellium’s Interrogatory Responses, all of which Corellium designated AEO, even that

 information which Apple strongly believes does not and cannot possibly constitute extremely

 confidential or sensitive material.

        7. Consistent with the Protective Order and Corellium’s standing designations, therefore,

 Apple moves to file under seal the entirety of Exhibit C—Apple’s Dec. 5, 2019 letter to

 Corellium—and Exhibit E—Corellium’s Jan. 8, 2020 letter to Apple. Although the Protective

 Order appears to provide for the filing of such information under seal without an accompanying

 motion, Apple submits this motion in an abundance of caution. Apple reserves all rights to

 challenge Corellium’s designation of this and other material as AEO.

        WHEREFORE Apple respectfully requests that, unless and until Corellium’s AEO

 confidentiality designations of Corellium’s Interrogatory Responses are removed or rejected, the

 following documents remain under seal through the final resolution of this matter, including during

 any period of appeal taken by any party to this case except as otherwise stated in the above-

 referenced Protective Order, as ordered by this Court, or required by law:

            a. Letter from Apple counsel to Corellium counsel regarding Corellium’s

                Interrogatory Responses, which contains information designated by Corellium as

                AEO, dated December 5, 2019, Exhibit C to the Motion to Compel; and

            b. Letter from Corellium counsel to Apple counsel regarding Corellium’s

                Interrogatory Responses, which contains information designated by Corellium as



                                                 3
Case 9:19-cv-81160-RS Document 67 Entered on FLSD Docket 01/13/2020 Page 4 of 4



               AEO, dated January 8, 2020, Exhibit E to the Motion to Compel.

        A proposed order is submitted herewith.

                             LOCAL RULE 7.1(A)(3) CERTIFICATION

        Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for Plaintiff

 conferred via email with counsel for Defendant on January 13, 2020, regarding the relief sought

 herein. Defendant does not oppose.

  Dated: January 13, 2020                             Respectfully Submitted,


  Kathryn Ruemmler*                                   s/ Martin B. Goldberg
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle*                                 Martin B. Goldberg
  sy.damle@lw.com                                     Florida Bar No. 0827029
  Elana Nightingale Dawson*                           mgoldberg@lashgoldberg.com
  elana.nightingaledawson@lw.com                      rdiaz@lashgoldberg.com
  LATHAM & WATKINS LLP                                LASH & GOLDBERG LLP
  555 Eleventh Street NW, Suite 1000                  100 Southeast Second Street
  Washington, DC 20004                                Miami, FL 33131
  (202) 637-2200 / (202) 637-2201 Fax                 (305) 347-4040 / (305) 347-4050 Fax

  Andrew M. Gass*
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111
  (415) 391-0600 / (415) 395-8095 Fax

  Jessica Stebbins Bina*
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067
  (424) 653-5500 / (424) 653-5501 Fax

  *Admitted pro hac vice




                                 Attorneys for Plaintiff APPLE INC.


                                                  4
